 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDRalph's Toys, Hobbies, Cards & Gifts, Inc. d/b/aCrown Stationers and Susan Homestead andCecile Kutulas and Maryann Stroud and UnitedFood and Commercial Workers Union LocalNo. 367, AFL-CIO, CLC. Cases 19-CA-14570,19-CA-14580, 19-CA-14581, and 19-RC-1048120 September 1984DECISION, ORDER, ANDCERTIFICATION OF RESULTS OFELECTIONBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNIS .On 18 October 1983 Administrative Law JudgeJerrold H. Shapiro issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent filed cross-excep-tions and a brief in support.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderand his sustaining the challenges to the ballots ofcertain employees in Case 19-RC-10481.1We agree with the judge's finding that the Re-spondent violated Section 8(a)(1) of the Act whenStore Manager Howell left a threatening. letter inan open folder and employees read the letter. -The Board has long held that the test for inter-ference, restraint, and coercion under Section8(a)(1) of the Act is whether the conduct may rea-sonably be said to have a tendency to interferewith the free exercise of employee rights. TheBoard has also consistently held that the motive oreffect of the coercion is immaterial to the findingof a violation.2 The plain facts here are that StoreManager Howell left an unenclosed letter in afolder on top of the telephone counter, where itwas discovered 'by an employee in the course ofher duties while looking through the folder for atelephone number; the employee read the letter;she then showed it to other employees;. and the1 The election in Case 19-RC-10481 was conducted pursuant to a De-cision and Direction of Election Issued on 13 May 1982. The tally of bal-lots was one for and one against the Petitioner; there were four chal-lenged ballots In a Supplemental Decision and Order the Regional Di-rector for Region 19 sustained the challenge to one ballot and directedthat the remaining challenges be consolidated with Cases 19-CA-14570,et al., for resolution Since these challenges are sustained by the judge,the final tally of ballots is one for and one against the Petitioner In theabsence of exceptions by the Union, we do not reach the.impact of theEmployer's conduct on the election2 El Rancho Market, 235 NLRB 468 (1978), Perko's. Inc , 236 NLRB884 fn. 2 (1978)letter contained a statement that can be character-ized only as a threat to discharge the employeewho initiated the Union's organizational campaign.That the letter was personal and not intended forthe eyes of employees is irrelevant. So, too, is thefailure of the employees to observe the privacy ofHowell and her father. The letter, with its threat ofdischarge, had a tendency to coerce employees inthe exercise of their Section -7 rights. We thereforeaffirm the judge's finding that the letter's threaten-ing statement violated Section 8(a)(1) of the Act.3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Ralph'sToys, Hobbies, Cards & Gifts, Inc., d/b/a CrownStationers, Tacoma, Washington, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.CERTIFICATION OF RESULTS OFELECTIONIT IS CERTIFIED that a majority of the valid bal-lots have not been cast for United Food and Com-mercial Workers Union Local No. 367, AFL-CIO,CLC, and that it is not the exclusive representativeof these bargaining unit employees.MEMBER HUNTER, dissenting in part.I do not agree with my colleagues that the Re-spondent violated Section 8(a)(1) by the threaten-ing to discharge employees because of their unionsympathies or activities. The alleged threat of dis-charge was contained in an unpublished, private,and personal letter written by the Respondent'sstore manager, Howell, to her father.The offending letter was discovered by an em-ployee while rummaging through an official folder.This employee was not authorized to examine thefolder. The private business nature of the letteritself readily revealed that the letter was of a per-sonal and private nature.My colleagues hurdle the unpublished nature ofthe threat by inferring that Howell should have re-alized that there was a strong possibility that some-one would read her letter placed in a business8 Like the judge we find this situation analogous to an employee'soverhearing a conversation between supervisors Contrary to our dissent-ing colleague's suggestion, the employee in this case was in her work-place performing her normal work functions. The business folder was lefton top of the telephone counter, and there is no evidence that employeeshad been told it was off limits The employee looked in the folder to seeif she could find the home telephone number of another employee so thatshe could ask her a business-related question The letter containing thecoercive remarks was lying in the folder unenclosed In any event, themaker, or as here the author, of a coercive statement acts at his peril inmaking the statement272 NLRB No. 36 CROWN STATIONERS165folder But this ,inference rests on an unauthorizedintrusion into a business folder coupled with the in-vasion of the privacy of a personal letter Indeedmy colleagues ask us to accept that employee Ku-tulas "inadvertently discovered" the personalletter•which she not only proceeded to read butalso to bring to the attention of other employees Ido not condone such activity Nor should violationof the Act be predicated on such an invasion ofprivacy 1In sum, I find that the unauthorized reading ofHowell's personal letter to her father in the cir-cumstances here does not constitute a publicationor communication by Howell to employee Kutulasor any other employee Accordingly I find that nounlawful threat has been made and I would dismissthis complaint' My colleagues find an analogy to a private conversation overheardby employees in a work area In those cases the employees were in theirworkplaces performing their normal work functions While it is reasonable to assume that an employee might overhear a conversation betweensupervisors held openly in a work area it is not reasonable to assume thatemployees will invade the pnvacy of a personal letter not addressed tothe readerDECISIONSTATEMENT OF THE CASEJERROLD H SHAPIRO, Administrative Law JudgeThis consolidated proceeding is based on unfair laborpractice charges filed against Ralph's Toys, Hobbies,Cards & Gifts, Inc d/b/a Crown Stationers (the Re-spondent), by Susan Homestead, Cecile Kutulas, andMaryann Stroud in Cases 19-CA-14570, 19-CA-14580,and 19-CA-14581, respectively, and on a representationpetition filed in Case 19-RC-10481 seeking a representa-tion election among a unit of the Respondent's employ-ees, by the United Food and Commercial Workers UnionLocal 367, AFL-CIO, CLC (the Union)The charge in Case 19-CA-14570 was filed by Home-stead on April 30, 1982, and the charges in Cases 19-CA-14580 and 19-CA-14581 were filed by Kutulas andStroud on May 3, 1982 The General Counsel of the Na-tional Labor Relations Board (the Board), by the Re-gional Director for Region 19, issued a consolidatedcomplaint in these cases on June 17, 1982, alleging thatthe Respondent violated Section 8(a)(3) and (1) of theNational Labor Relations Act by discharging employeesHomestead and Stroud on May 8, 1982, and employeeKutulas on May 9, 1982, and failing to reinstate themthereafter because of their union sympathies or activitiesand violated Section 8(a)(1) of the Act by threateningemployees with economic consequences because theUnion filed a representation petition and by leaving aletter for the employees to see which identified certainemployees as union organizers The Respondent filed atimely answer denying the commission of the allegedunfair labor practices 1In the representation case, Case 19-RC-10481, theUnion filed a representation petition on April 14, 1982,seeking an election among a unit of the Respondent's em-ployees Pursuant to a Decision and Direction of Elec-tion issued by the Board's Regional Director for Region19 on May 13, 1982, a secret-ballot election was held onJune 9, 1982 The tally of ballots shows that, of the ap-proximately six eligible voters, one cast a ballot for andone against the Union There were four challenged bal-lots, sufficient to affect the results of the election, whichwere cast by Homestead, Kutulas, Stroud, and DanaHowell On June 22, 1982, the Board's Regional Direc-tor issued a supplemental decision and direction of hear-ing in the representation case, the Regional Director sus-tained the challenge to Dana Howell's ballot and direct-ed that the challenges to the ballots of Homestead, Kutu-las and Stroud be consolidated for hearing with Cases19-CA-14570, 19-CA-14580, and 19-CA-14581 OnJune 22, 1982, the Regional Director also issued an orderconsolidating all of these matters for a hearing and deci-sion before an administrative law judgeOn the entire record, from my observation of the de-meanor of the witnesses, and having considered thepostheanng briefs filed by the General Counsel and theRespondent, I make the followingFINDINGS OF FACTI THE ALLEGED UNFAIR LABOR PRACTICESA The EvidenceThe Respondent, a corporation, owns and operateseight retail stores which sell Hallmark cards and relatedmerchandise The store involved in this proceeding is lo-cated on Gravelly Lake Drive in Tacoma, Washington(the Tacoma store)The Respondent is owned by the White family Dolo-res White, the Respondent's president, with her husbandand son, own 87 percent of the Company's stock Dolo-res White is responsible for the operation of the eightstores The day-to-day operation of the stores is in thehands of the stores' managers who work under DoloresWhite's supervision The store manager of the Tacomastore is Judy Howell whose husband William is an offi-cer of the corporation and owns 13 percent of the Re-spondent's stockOn March 15, 1982,2 the Tacoma store opened forbusiness Its business hours were as follows Mondaythrough Friday, 9 a in. to 9 p m, Saturday, 9 a m to 6p m, and Sunday, 12 noon to 5 p m It employed six em-ployees whose normal work schedules were as followsMarlene Phillips•Monday through Friday, 9 a m to 5p m, Maryann Stroud•Tuesday through Friday, 12' In its answer the Respondent admits that it meets the Board's applicable discretionary jurisdictional standard and is an employer engaged incommerce within the meaning of Sec 2(6) and (7) of the Act Also, theRespondent stipulated that the Union is a labor organization within themeaning of Sec 2(5) of the Act2 All dates herein, unless otherwise stated, refer to the year 1982 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDnoon to 9 p.m and Saturday, 9 a.m. to 6 p.m.; CecileKutulas•Monday and Wednesday, 5 to 9 p.m. andSunday, 12 noon to 5 p.m.; Susan Homestead•Mondayand Tuesday, 12 noon to 9 p.m. and Saturday, 12 noonto 5 p.m.; Susan Morse•Sunday, 12 noon to 5 p.m.; andDana Howell•Saturday, 9 a m. to 6 p.m. In addition,Store Manager Howell worked 6 days a week and herhusband worked 4 or 5 days a week.When the store opened, the Respondent's president,White, was reluctant to open prior to 10 a m. and to op-erate during the evening hours and on Sunday, inasmuchas virtually all of the stores in the shopping area wherethe store was situated did not open until 10 a.m., closedby at least 6 p.m.3 and were not open Sundays. Whiteagreed to "try" the 9 a.m. starting time, the weekdayevening hours, and the Sunday hours because the Re-spondent's main supplier of merchandise, Hallmark, feltstrongly that the store should be open during thesehours. Consistent with White's decision to "try" and op-erate during these hours, it is undisputed that Store Man-ager Howell informed job applicants, including the al-leged discriminatees, that the Respondent intended to"try" to operate from 9 a.m. to 9 p.m. weekdays and onSunday afternoons, as had been suggested by Hallmark,but that the Respondent had no idea if these hourswould "work out."During the 3-week period following the March 1;store opening, the store, as President White feared, didan insignificant amount of business on Sundays and onWeekdays from 9 to 10 a.m. and from 6 to 9 p.m.;4 thehours during which the other stores in the area were notopen. The result was that early in April President Whitedecided to change the store's hours so that they coincid-ed with the hours that the other stores in the shoppingarea were open, namely, 10 a.m. to 6 p.m. Mondaythrough Saturday White decided that this change inhours would not be instituted until after Easter Sunday(April 11) or Mother's Day (May 9), inasmuch as thisperiod was a peak period for greeting card sales. Earlyin April White communicated her decision to the How-ells. She told them that the Respondent would not beable to continue operating the store on Sundays or from9 a.m. to 9 p.m. during the week and that White wouldmeet with the Howells sometime during the week fol-lowing Easter Sunday (April 11) to change the store'shours and to decide whether to effectuate the change inhours before or after Mother's Day. About April 12 orApril 13 White arranged to meet with the Howells onFriday, April 16, for the purpose of discussing the 'store'snew hours. Normally the employees' work schedules forthe period of April 15 to the end of the month wouldhave been posted by Store Manager Howell shortly3 The sole exceptions were a grocery store and a drug store locatedtwo blocks from the Respondent's store which were physically separatedfrom the store by a main thoroughfare4 Based on the testimony of President White and Store ManagerHowell who, when they gave this testimony, Impressed me as crediblewitnesses I also note that their testimony concerning the lack of businesson Sundays and weekday evenings was not controverted by Homesteadand Stroud, who worked weekday evenings, or by Kutulas who, in addi-tion to working weekday evenings, worked Sundays Also the lack ofbusiness on Sundays was demonstrated by the Respondent's businessrecords.before April 15. In view of the uncertainty created byPresident White's indication that the store's hours wouldbe changed significantly, no such schedule was posted.5On April 14 the Union filed a representation petitionwith the Board in Case 19-RC-10481 seeking an electionin a unit of all regular full-time and regular part-time em-ployees employed by the Respondent in the Tacomastore. On April 15 a copy of the petition was received byStore Manager Howell. The previous day PresidentWhite received a letter from the Union seeking recogni-tion as the collective-bargaining representative of thestore's employees. The Board's Regional Director forRegion 19 scheduled a hearing in the Union's representa-tion case for April 30.On the receipt of the Union's representation petition,President White consulted the Respondent's lawyer and,among other things, told the lawyer about the Compa-ny's plans to change the store's business hours. Thelawyer advised White not to do anything which wouldaffect the employees until the lawyer had an opportunityto consider the matter. Accordingly, White canceled herApril 16 meeting with the Howells. Shortly thereafterthe Respondent's attorney arranged to meet with Whiteand Store Manager Howell on April 28, apparently inpreparation for the April 30 representation hearing.It is undisputed that the filing of the representation pe-tition upset Store Manager Howell. She considered theemployees' desire for union representation as an affrontto her personally. Prior to April 16 Howell had beenvery demonstrative toward the employees and alwaystalked with them and verbally explained things to them.On April 16, on receipt of the representation petition,Howell stopped speaking to the employees. Instead shegave them written instructions. On April 17, realizingthat Howell was upset about the employees' union activi-ties, employee Stroud wrote a card to Howell which wassigned by Stroud and by employees Homestead, Phillips,and Kutulas which informed Howell that the employeesthought she had treated them fairly and did not wantHowell to consider their efforts to unionize as being di-rected towards her personally, but they felt that sincethey were working for a corporation they needed unionrepresentation. On April 17 Stroud placed this card witha gift for Howell on a table in the store's backroom and,on the same day, Howell read the card but left the giftunopened.On the evening of April 25 Store Manager Howellwrote a letter to her father which' in pertinent part readsas follows:Hello, Hello,,' We are still alive . . . after working ourselves to, death for two months we finally opened the store, on March 15. . . .Everything was going along smoothly . . . andthen disaster struck. One of the girls I had hired5 The finding that Store Manager Howell failed to post the employees'work schedule for the latter part of Apnl is based on the testimony ofStore Manager Howell which was corroborated by the testimony of Ku-tulas and Stroud CROWN STATIONERS167who is a real radical type turned us into theunion I don't think that's exactly how to say it butwhat I mean is that all of a sudden we started get-ting letters from a union and registered letters fromthe NLRB, etcSince we had been overly nice to them we reallycould not figure all of this out and it was very up-setting It got uglier and uglier and I got more andmore upset Lawyers, agencies that help employersetcMeanwhile all of them were acting as if this werejust something that happened everyday•they evenbought me a present because they knew how badlyupset I was Needless to say I did not acceptthe giftAnyway, we still face a hearing of some sort andan election There are 4 of them who have signedto go union & Dana [Howell] & my best friendSusan [Morse] who works for us on the other sideOne of the 4 is a cute dumb type and they had hersign the form before she even asked what it wasfor•she might possibly vote our way Possiblyeven if they vote to go union, we can tie it up inlegal mumble jumble for 2 years & maybe by thenwe can get rid of this trouble maker Meanwhile thepleasant atmosphere in the store is anything butpleasant You can't say a thing to them because itcan be used in courtI know we will get through this somehow andwill regard it as just another learning experience butright now it hurtsI guess they are just mainly after more moneyWe started them at minimum wage Thenafter they had talked to the union but before weknew anything about it we gave the 2 fulltimers (1of whom was Miss Rabblerouser) a raise I think thesecond one felt rather badly about that especiallysince I had just loaned her $40 because her kidswere starving [Letter ends with personal familymatters]The next day, April 26, Howell placed this letter in afolder marked "current employees" which contained sev-eral merchandise catalogues and the applications of all ofthe Respondent's current employees and took the folderto work The letter was simply folded, it was not en-closed in an envelope Howell took it to work to get apostage stamp so she could post it However, in thehustle and bustle of work, Howell forgot about the letterand, at the end of Howell's workday when she wenthome, she inadvertently left the folder with the employ-ees' applications, the merchandise catalogues, and theletter to her father, lying on the telephone counter wherethe employees work That evening, employee Kutulas,who with employee Homestead, was working theevening shift wanted to telephone employee Morse abouta matter connected with work and, in searching forMorse's phone number, opened the folder entitled "cur-rent employees" and discovered the letter After readingthe letter Kutulas showed it to employee Homestead andthey xeroxed a copy before replacing it in the folderThey showed the copy of the letter to the other employ-eesOn April 28, as scheduled, President White and StoreManager Howell met with the Respondent's attorney todiscuss the representation petition which had been filedby the Union During this meeting it was explained tothe attorney that, prior to the filing of the petition, theRespondent had decided to change the store's hourswhich would necessitate the termination of some of theemployees Howell and White asked whether the Re-spondent could do this The attorney advised them thatin his opinion this was perfectly permissible inasmuch asthe terminations were the result of a decision to changethe store's hours which had been made prior to the em-ployees' union activities The attorney also stated that heneeded to know the names of the employees who wouldbe terminated because they would not be eligible to votein the representation election At this point there was adiscussion about which employees would be selected fortermination and it was decided that the store's new hourswould go into effect May 10, the day after Mother'sDay, and that at the time employees Stroud, Homesteadand Kutulas would be terminatedOn April 29 President White wrote letters of termina-tion addressed to employees Kutulas, Homestead, andStroud stating that they were being terminated "due toreducing hours that the store will be open" Homesteadand Stroud were informed they would be terminated asof Saturday, May 8, at the end of their workshift andKutulas was informed she would be terminated onSunday, May 9, at the end of her workshift They, infact, were terminated on those datesOn April 30, at the end of the workday, as employeeStroud and Store Manager Howell were leaving thestore, it is undisputed that as they were getting into theirrespective automobiles that Howell made the followingstatement to Stroud "It's too bad you guys had to startall this shit, we had a good thing going "6On May 2 Store Manager Howell gave Kutulas herletter of termination 7 Howell told Kutulas she was sorrybut that "under the circumstances" she had to terminateKutulas and the other two employees Howell then vol-unteered the statement that the situation with the Unionwas disrupting her home life, that she was having trou-bles with her husband on account of the Union, that theyhad placed their hopes in the store and that she couldnot understand why the employees had started a union asa union was "bad" Howell apologized for calling Kutu-las "dumb" in the April 25 letter to her fathers andstated that she (Howell) should have known employeeStroud would cause "problems" The conversation endedwith Howell and Kutulas talking about other things,such as Howell's past jobs and her father and mother andchildhood experience, until Howell broke down and6 Howell admits she made this statement She testified that it [referring to the statement] was just a mark of frustration7 The reason Kutulas did not receive the termination letter earlier wasthat this was the first day since April 28 that she was scheduled to workThe other employees had already received their termination letters8 Susan Morse, who was Howell's best friend, had told her that theemployees found her letter to her father and had made a copy of it 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDstarted to cry. Kutulas apologized for what had hap-pened and stated that she wished it did not have to endthe way it did.9On May 3 employee Homestead, while at work,became upset about the thought of losing her job," andwent to the backroom to recover her composure. StoreManager Howell observed that Homestead was upset soshe asked what was wrong. It is undisputed that Home-stead responded by stating that. she was upset becauseshe had to tell her ,father that she was being terminated.In dispute is Howell's response. Homestead testifiedHowell stated: "You could have been fired and you stillcan be," "you are the ones that started this," and toldHomestead that Howell and her husband had ,placedtheir hopes and dreams in the store. and that maybe theycould get things back together. Homestead deniedhaving "started" anything, whereupon Howell stated shefelt sorry for Homestead because Homestead was soyoung that she did not understand what was going onand told ,Homestead not to wprry as Homestead's fatherwould understand and she would find another job. How-ell's version of the conversation differs. She testifiedwhen Homestead told her she, was upset because she hadto tell her father that she was being terminated, Howellstated: "You could have been fired. You weren't fired;you were terminated," and explained to Homestead thatlr1-while the word "terminated" sounded awful that it onlymeant that "there is no more job." Howell testified shethen assured Homestead that Homestead's father wouldunderstand and not to worry about the matter. Howelldid not specifically deny that she expressed the thoughtthat "you are the ones that started this." I credit Home-stead's version of this conversation rather than Howell'sbecause the testimonial 'demeanor of Homestead whenshe testified about this conversation was good whereasHowell's was unfavorable."On Monday, May 10, the day after Mother's Day, theRespondent changed the business hours for the Tacomastore. Since that time it has been open Monday throughSaturday from 10 a.m. to 6 p.m., and closed Sundaysexcept for a short period of time during the Christmasseason when the Respondent extended the store's week-day hours and opened Sundays for the Christmas rush.The three alleged discriminatees, Homestead, Kutulas,and Stroud, were not replaced. The Respondent, when itinstituted the new hours of business, operated the storewith the remaining employees: Marlene Phillips, SusanMorse, and 'Yana Howell. They were assisted in theirwork by Store Manager'Howell and her husband Wil-liam Howell who, as I' have found supra, have always9 The above-descnbed conversation between Store Manager Howelland Kutulas is based on Kutulas' testimony which was not denied byHowell10 The day before Homestead received her termination letter." I agree with the Respondent that, under normal circumstances, "itwould not be logical for Howell to threaten to fire Homestead for unionactivity after she had already been notified that she was being terminatedbecause of a change in hours that the Store would be open." Here, how-ever, Howell was so upset about the employees' union activities and feltso antagonistic toward them on account of their union activities thatHomestead's testimony that /Howell warned her that "you could havebeen fired and you still can be" is not Inherently Incredible. Indeed, con-sidenng the circumstances, It has the ring of the truthregularly worked as salesclerks in the store There is noevidence that following the discharge of the three al-leged discriminatees that the remaining employees andMr. and Mrs. Howell worked significantly mbre hoursthan they had worked prior to the discharges.Phillips quit her employment with the Respondent inJune' and Morse quit in September. Phillips was not re-placed, but, in September, the Respondent hired threeregular part-time salesclerks and in February 1983 hireda full-time salesclerk. It is undisputed that neither Kutu-las; Homestead, or Stroud was afforded an opportunityby the Respondent to fill any one of these job openings.B. Discussion and Conclusionary Findings1. Store Manager Howell's April 25 letterThe complaint alleges that the Respondent violatedSection 8(a)(1) of the Act when Store Manager Howellduring the last week of April "left a letter in [theTacoma store] so that its employees would see said letterdated April 25 identifying certain employees as union or-ganizers." In support of this allegation the record, as de-scribed in detail supra, establishes that, while searchingfor the telephone number of another employee whomshe needed to speak to for business-related reasons, em-ployee Kutulas, on April 26, inadvertently discovered aletter from Store Manager Howell to Howell's fatherdated April 25 which had been placed by Howell in afolder labeled "current employees" and left by Howellon the telephone counter in the employees' work area.The letter, which was read by Kutulas and the other em-ployees, indicates that Howell was very upset with theemployees for having sought union representation andwas very upset about the Union's representation petitionand, in this regard, the letter declared: "Possibly even ifthey [referring to the employees] vote to go union, wecan tie it up in legal mumble jumble for 2 years & maybeby then we can get rid of this troublemaker [referring tothe employee who Howell thought had initiated theUnion's organizational activities]."Howell's above-described declaration, "we can get ridof this troublemaker," when read in the context of thewhole letter can only be characterized as a threat to dis-charge the employee who initiated the Union's organiza-tional activities because of that employee's union activityand, as such, is coercive within the meaning of Section8(a)(1) of the Act.The Respondent contends that the letter does not vio-late Section 8(a)(1) because there was no attempt byStore Manager Howell to use the letter to coerce em-ployees rather, the letter was a "personal, private letter"to Howell's father which was not intended for the eyesof the employees. The record reveals that Store ManagerHowell should have realized that there was a strong like-lihood that an employee would discover and read herletter. Thus Howell placed the letter, which was not inan envelope, in a. folder labeled "current employees"which Howell left in full view of the employees on thetelephone counter where the employees work. Under thecircumstances, I am of the opinion that, regardless of herintention, Howell should have realized that there was a CROWN STATIONERS169strong possibility one of the employees would discoverand read the letter I am also of the opinion that this situ-ation is analogous to those cases where a violation ofSection 8(a)(1) has been found based on the private con-versation of supervisors overheard by employees in aworking area See Perko's, Inc , 236 NLRB 884 fn 2(1978), where the statements of two supervisors over-heard by employees were found to have violated Section8(a)(1) even though the supervisors did not intend thattheir statements be overheard by the employees In find-ing a violation the Board noted "intent is not material toa finding of coercion within the meaning of Section8(a)(1) of the Act, and thus, without regard to any 'cal-culated' endeavor on the part of the [supervisor], andnotwithstanding his unawareness of [the employee's]nearby presence, these comments had a tendency tocoerce [the employee] " See also Owego Street Supermar-kets, 159 NLRB 1735, 1736 (1966) Cf Hertzka &Knowles v NLRB, 503 F 2d 625, 268 (9th Cir 1974) (Infinding that a conversation between two supervisors notmeant for the ears of the employees, which was over-heard by the employees, violated the Act, the Courtnoted "Nor does it matter that it was not intended thatothers should hear the comments, for it is not only thesubjective intent of the speaker that is significant, butalso the impact on the employees ")Based on the foregoing, I find that the Respondent byvirtue of Store Manager Howell's April 25 letter violatedSection 8(a)(1) of the Act by threatening to discharge anemployee because of the employee's union sympathiesand activities 122 Store Manager Howell's April 30 statement toemployee StroudThe complaint alleges that the Respondent violatedSection 8(a)(1) of the Act when Store Manager Howell"on or about April 30, threatened an employee with un-favorable consequences because the petition for electionwas filed covering the Respondent's employees" In sup-port of this allegation the General Counsel, as I havefound supra, presented the credible testimony of employ-ee Stroud that on April 30 at the end of the workday asemployee Stroud and Store Manager Howell were leav-ing the store that Howell stated "It's too bad you guyshad to start all this shit, we had a good thing going" Iagree with the Respondent that this statement does notconstitute impermissible interference, restraint, or coer-cion within the meaning of Section 8(a)(1) of the ActRather, I am persuaded it merely indicates that Howellfelt affronted by the employees' desire for union repre-sentation and does not impart a threatening meaning Ac-cordingly, I find that this statement does not violate theAct I therefore shall recommend that this allegation bedismissed12 I recognize that the complaint, with respect to the April 25 letter,does not allege an impermissible threat to discharge, however, "it is wellestablished that a violation not alleged in the complaint may neverthelessbe found where, as here, the unlawful activity was related to and intertwined with the allegations in the complaint, and the matter was fully litgated before the Administrative Law Judge" Doral Hotel & CountryClub, 240 NLRB 1112 fn 3 (1979)3 Store Manager Howell's May 3 statement toemployee HomesteadThe complaint alleges that the Respondent violatedSection 8(a)(1) of the Act when Store Manager Howell"on or about May 2, threatened an employee with dis-charge because a petition for election was filed coveringthe Respondent's employees" In support of this allega-tion the General Counsel, as I have found supra, present-ed the 'credible testimony of employee Homestead thaton May 3, when Homestead indicated that she was upsetbecause she had to tell her father she was going to beterminated, Store Manager Howell told her, "You couldhave been fired and you still can be" and, in the samebreath, accused Homestead of being one of the employ-ees that "started this," an obvious reference to the em-ployees' union activities In this context, Howell's state-ment, "You could have been fired and you still can be,"constituted a none too subtle threat that Respondentcould still discharge Homestead because of her unionsympathy and activity I therefore find that by virtue ofthis statement Respondent violated Section 8(a)(1) of theAct4 The termination of employees Homestead,Kutulas, and StroudI am of the opinion that, as required by Wright Line,251 NLRB 1083 (1980), the General Counsel has estab-lished a prima facie case that Respondent's terminationof employees Homestead, Kutulas, and Stroud was moti-vated by its desire to avoid unionization However, I fur-ther find that Respondent met its burden to rebut theGeneral Counsel's prima facie case by showing that theemployees' terminations were motivated by a legitimatebusiness reason and that it would have terminated theemployees even absent its employees' union activitiesThe operative facts which comprise the General Coun-sel's prima facie case have been fully set forth above andmay be briefly stated Respondent employed six employ-ees as salesclerks in its Tacoma store On April 14 theUnion filed a representation petition with the Board inCase 19-RC-10481 seeking to represent these employeesOn April 15 the Respondent learned for the first timeabout the employees' union activities On April 17, byvirtue of a note the employees sent to her, Store Manag-er Howell discovered that employees Stroud, Kutulas,Homestead, and Phillips were union adherents Howellwas very upset about the employees' desire for unionrepresentation and very hostile toward the employees forseeking union representation In addition, as evidencedby Howell's April 25 letter to her father, Howell be-lieved that four of the stores six employees•Stroud, Ku-tulas, Homestead, and Phillips•were union adherents13and that Stroud was responsible for initiating the Union'sorganizational activity Howell's April 25 letter also es-tablishes that Howell wanted to discharge Stroud be-cause Stroud had initiated the Union's organizationalcampaign And, on May 3, in violation of Section 8(a)(1)13 The Apnl 25 letter also establishes that Howell felt that the tworemaining employees, her daughter Dana Howell and her friend SusanMorse, were not union adherents 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Act, Howell threatened, employee Homestead withdischarge because of her union sympathies and activities.Previously, on April 28, the Respondent decided to ter-minate employees Stroud, Homestead, and Kutulus, ef-fective the end of the following workweek.The aforesaid circumstances•the timing of the termi-nations coming hard on the heels of Respondent's dis-covery of the employees' union activity; Respondent'sknowledge of the prounion sympathies of Stroud, Home-stead, and Kutulas; the intense union animus exhibited byRespondent; the threat to discharge employees Slroudand Homestead because of their union activities; and theterinination of all but one of the employees who support-ed the Union•make a prima facie showing sufficient tosupport the inference that the union sympathies and ac-tivities of employees Stroud, Homestead, and Kutulaswere a movtivating factor in Respondent's decision toterminate them. However, for the reasons stated below, Ifurther find that the Respondent rebutted the GeneralCounsel's prima facie case by establishing valid businessreasons for its conduct which would have resulted in theemployees' termination even in the absence of the em-ployees' union activities. Wright Line, supra, 251 NLRBat 1067-1068.As described in detail above, the stores in the shop-ping area where the Respondent's Tacoma store is locat-ed are not open for business on Sundays and are open onthe other days of the week from 10 a.m. to 6,p.m. None-theless, when the Tacoma store opened for business onMarch 15, President White, at the insistence of the Hall-mark Company, the Respondent's principal supplier, re-luctantly agreed to try to stay open, for business onSunday afternoons from 12 noon to 5 p.m. and on week-days from 9 a.m. to 10 a.m. and from 6 to 9 p.m., eventhough the other stores in the shopping area were closedduring those hours. For the 3-week period following thestore's March 15 opening, as White feared, the store didan insignificant amount of business during the hours inwhich the other stores in the area were closed. There-fore, early in April, before the Respondent learned aboutthe employees' union activities, White decided that effec-tive after Easter Sunday (April 11) or Mother's Day(May 9), which days generated substantial sales of Hall-mark cards, that the business hours of the store would bechanged to coincide with the business hours of the otherstores in the shopping area, namely, closed Sundays andopened during the other days of the week from 10 a.m.to 6 p.m." The result was that, whereas prior to May 10iS The finding that White, prior to the Respondent's knowledge of theemployees' union activities, decided to change the store's hours of busi-ness to coincide with the other stores in the area is based on White's tes-timony which was corroborated in significant respect by Store ManagerHowell's testimony. White's'testimonial demeanor was impressive and hertestimony was not inherently implausible or otherwise impugned by thewhole record Quite the opposite, there are several factors which rein-force the plausibility of White's testimony that the decision to reduce thestore's hours predated the employees' union activities These factors areas follows White's initial reluctance to operate from 9 a m to 9 p.m. andon Sundays; the insignificant amount of business done by the store duringthe hours in which the other stores in the area were not open; StoreManager Howell's indication to job applicants that the Respondent's de-cision to operate during the hours suggested by Hallmark was only a ten-tative decision; and Howell's failure to post an employee work schedulefor the last part of April.the Tacoma store was open for business 74-hours a week,effective May 10, it was open, only '48 hburs a week, anhourly 'reduction of 35 percent." The store, under thenew hours of operation; was staffed by Store` ManagerHowell, her husband William HoWell, full-time employeeMarlene Phillips, and part-time erriplOyees Dana Howelland Susan Morse. The Howells; Phillips, and Morse hadbeen working as salesclerks' prior 'to the change in thestore's hours and there i no evidence that, because ofthe termination of Stroud, Homestead, and Kutulas thatthey thereafter worked significantly More hours eachweek. In fact, when Phillips quit her employment in Juneshe was not replaced until September." Nor was it un-reasonable for the Respondent to select Stroud, Home-stead, and Kutulas for termination, instead of Phillips,Morse, Or Dana Howell. Phillips was hired with the un-derstanding that she would be the store manager inHowell's absence and would become store manager ifHowell left Ito manage another store. Also, of all the em-ployees, Phillips' work schedule, 9 a.m. to , 5 p.m.Monday through Friday, was the least affected by thestore's new business hours." Susan Morse was StoreManager Howell's best friend and was scheduled to dothe store's imprinting for the Christmas season. DanaHowell was the boss' daughter.To sum, up, the record establishes that, prior to the Re-spondent's knowledge of the employees' union activities,it had decided to reduce the store's business hours by 35percent and that the natural consequence of this was theRespondent needed fewer employees to _ operate thestore. In this regard there is no evidence that, after thetermination of the three alleged discriminatees, thenumber of hours worked by the remaining workers in-creased significantly. Nor is there evidence that the Re-spondent used the need for a layoff as a pretext to elimi-nate prounion employees. Rather the, record shows theRespondent's selection of employees for termination wasreasonable. It is for all of these reasons that I am per-suaded that the Respondent would have terminatedHomestead, Kutulas, and Stroud when; it did, even in theabsence of the employees' union activities. Having foundthat the Respondent met its Wright Line burden, I shallrecommend the dismissal of the allegations in the com-plaint that the terminations of Stroud, Kutulas, andHomestead violated the Act.is Any delay in implementing White's early April decisi,on to reducethe' store's hours was caused by the filing of the Union's representationpetition on April 14 because White'desired to consult with her lawyer tobe sure that the change in hours and the resultant termination of employ-ees would not, under the circumstances, be impermissible'a During the period from June until September, it appears that DanaHowell, a part-time worker, worked full time until i replacement forPhillips was secured Dana Howell then resumed her part-time employ-ment" I note that Stroud, Homestead, and Kutulas.each worked a signifi-cant number of hours during periods of time that the store after May 9was no longer open for business Thus, 4 of Strouds 5 workdays includedthe discontinued night shift, as did two of Homestead's 3 workdays, andKutulas worked solely during the evenings and on Sundays. Indeed, dueto Kutulas' other employment commitments, it was not possible for theRespondent to fit Kutulas into the store's new schedule. CROWN STATIONERS1715 The failure to reinstate Stroud, Homestead, andKutulasAs mentioned above, in September the Respondenthired three regular part-time salesclerks to replace thetwo salesclerks (one full timer and one part timer) whohad quit In February 1983 the Respondent also hired an-other full-time salesclerk, apparently to replace an em-ployee who had quit or who intended to quit in the im-mediate future The Respondent failed to give any one ofthe three alleged discnminatees an opportunity to fillthese job vacancies The complaint alleges that by engag-ing in this conduct the Respondent violated Section8(a)(3) and (1) of the Act I shall recommend, for thereasons set forth below, that this allegation be dismissedThere is no evidence that the Respondent has a policyof placing terminated employees on a preferential hiringlist nor is there any evidence that by not offering Stroud,Homestead, or Kutulas reinstatement to the job openingswhich arose after their termination that the Respondenttreated them differently from other employees in similarcircumstances Indeed, inasmuch as Stroud, Homestead,and Kutulas had worked for the Respondent for such ashort period of time, less than 3 months, and occupiedjobs which required little if any skills, there is no reasonwhy the Respondent would be expected to offer them,rather than other applicants, the vacant positions Final-ly, Store Manager Howell's reasons for not consideringthe alleged discnminatees for the vacant positions werereasonable 18 It is for all of these reasons that I am per-suaded that the General Counsel has not proven by apreponderance of the evidence that the Respondent'sfailure to reinstate Homestead, Stroud, and Kutulas tovacant job openings was motivated by the Respondent'sunion animus I therefore shall recommend that this alle-gation of the complaint be dismissedII THE REPRESENTATION CASEHaving found, supra, that the General Counsel hasfailed to prove that the terminations of employees Home-stead, Kutulas, and Stroud violated Section 8(a)(3) and(1) of the Act, I shall recommend that the challenges totheir ballots in Case 19-RC-10481 be sustainedCONCLUSIONS OF LAW1 The Respondent, Ralph's Toys, Hobbies, Cards &Gifts, Inc d/b/a Crown Stationers, is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act2 By threatening to discharge employees because oftheir union sympathies and activities the Respondent vio-lated Section 8(a)(1) of the Act3 The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act4 The Respondent did not otherwise violate the Act18 Store Manager Howell testified with sincerity that, during the timeshe was considering filling the vacant positions, she believed the three alleged discriminatees were not available for employment because Howellhad been told that Homestead and Stroud were working for other employers and had observed that Kutulas was still employed by her formeremployersOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, Ralph's Toys, Hobbies, Cards &Gifts, Inc d/b/a Crown Stationers, Tacoma, Washing-ton, its officers, agents, successors, and assigns, shall1 Cease and desist from(a)Threatening to discharge employees because oftheir union sympathies and activities(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2 Take the following affirmative action designed to ef-fectuate the policies of the Act(a)Post at its Tacoma, Washington facility, copies ofthe attached notice marked "Appendix "20 Copies of thenotice, on forms provided by the Regional Director forRegion 19, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to complyIT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges that the Re-spondent violated the Act other than as found hereinIT IS ALSO FURTHER ORDERED that In Case 19-RC-10481 the Regional Director for Region 19 sustain thechallenges to the ballots of Susan Homestead, Cecile Ku-tulas, and Maryann Stroud19 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses20 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading Posted by Order of the National Labor Relations Board shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations BoardAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten to discharge our employees be-cause of their union sympathies or activities 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise oftheir rights guaranteed them in Section 7 of the ActRALPH'S TOYS, HOBBIES, CARDS & GIFTS,INC D/B/A CROWN STATIONERS